DANIEL S. PEARSON, Judge.
The petition for delinquency stated that the criminal mischief charged therein was a misdemeanor in the first degree notwithstanding that the alleged damage to the property was $200 or less, making the charge in fact a misdemeanor in the second degree. § 806.13(2)(b), Fla.Stat. (1985). Although we do not entirely share the appellant’s concern that the trial court’s finding that he “committed the act(s) described in the petition” will be understood to mean that the juvenile has been adjudicated guilty of a first-degree misdemeanor, we nonetheless, with an abundance of caution and the State’s concurrence, remand the case to the trial court with directions that the order of adjudication be amended to clarify that the juvenile was found guilty of a second-degree misdemeanor.
Remanded with directions.